UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                                      Plaintiff,

                     -against-
                                                                   20-CV-0728 (CM)
MASSACHUSSETTS COURTS:
                                                               ORDER OF DISMISSAL
SPRINGFIELD, HOLYOKE, CHICOPEE,
NORTHAMTON DISTRICT; SUPERIOR CIVIL
AND CRIMINAL,

                                      Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff Ernest Calvino Jr. brings this action alleging that Defendants violated his rights.

By order dated January 29, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                           BACKGROUND

        Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the box on the form to invoke the Court’s federal question jurisdiction, he writes

the following (in the section in which he is asked to state which of his federal constitutional or

federal statutory rights have been violated): “[r]efer to District Attorney because of court fraund

[sic], court corruption, obstruction of civil legal rights, constitutional rights[,] conspiracy of

computer theft . . . conspiaras [sic] of audio electronic extortion[.]” (ECF No. 2 at 2.) 1 Where

asked to list the place(s) of occurrence and where asked to state the date(s) of occurrence, he

leaves those sections blank. (Id. at 5.)

        Plaintiff alleges the following:

        Requesting court transation [sic] about civil manner. Requesting documents civil
        and criminal about my [sic]. Requesting a hearing to dismiss difamation [sic] or
        pending investigation againt [sic] my [sic].

        Refer to District Attorney because of a few important people related to the courts
        are in conspiracy againt [sic] my[sic]. Theres [sic] Districts Attorney misleading,
        she is probably the one that try to stay with my cross county mall in yonker N.Y.
        because that where she was one with assint [sic] in a raining day. She knew I was
        looking for court transations [sic] court records. She did not direct my [sic], one
        day went, I was trying to file a complain[t] about Donald Trump about the bad

        1
            Page numbers refer to those generated by the Court’s electronic case filing system.

                                                   2
        situation I was in went, I was here, They have a lot of my propetys [sic],
        busnesses [sic] asset, money there and they are obstructing my legal right with
        other conspiaras [sic] mislead. my steal the above mention because the courts
        mention, I was torture[d] This complain[t] go[e]s with the City Hall Springfield
        and the City Hall of Holyoke[.]

(Id.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                     LITIGATION HISTORY

        Plaintiff has filed 93 actions in this Court from December 17, 2019, through January 28,

2020. More than 70 of these actions have been dismissed as frivolous, and Plaintiff has been

warned that further vexatious or frivolous litigation in this Court will result in an order under 28

U.S.C. § 1651 barring him from filing new actions IFP unless he receives prior permission. See,

e.g., Calvino v. Bank of America, ECF 1:20-CV-0650, 3 (S.D.N.Y. Jan. 24, 2020); Calvino v.

Armany, ECF 1:20-CV-0387, 3 (S.D.N.Y. Jan. 17, 2020); Calvino v. Hadid, ECF 1:20-CV-0138,

4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Little Wane Father, ECF 1:20-CV-0134, 4 (S.D.N.Y. Jan. 9,

2020); Calvino v. Sanchez, ECF 1:20-CV-0065, 4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Sportefy

Inc., ECF 1:19-CV-11956, 4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Cirino, ECF 1:19-CV-11953, 4

                                                  3
(S.D.N.Y. Jan. 7, 2020); Calvino v All the women that sue me Int’l and Nat’l, ECF 1:19-CV-

11914, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v. Salad, ECF 1:19-CV-11827, 4 (S.D.N.Y. Jan. 7,

2020); Calvino v. Trainor, ECF 1:19-CV-11668, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v. Jones,

ECF 1:19-CV-11601, 3 (S.D.N.Y. Dec. 23, 2019); Calvino v. Internal Affe, ECF 1:19-CV-11611,

3 (S.D.N.Y. Dec. 23, 2019); Calvino v. Anneka C., ECF 1:19-CV-11610, 3 (S.D.N.Y. Dec. 23,

2019).

         By order dated January 10, 2020, the Court directed Plaintiff to show cause why he

should not be barred as of January 10, 2020, from filing any further IFP actions in this Court

without first obtaining this Court’s permission. See Calvino v. Fauto L., ECF 1:19-CV-11958, 4

(Jan. 10, 2020). To date, Plaintiff has not responded to the Court’s January 10, 2020 order. A

review of this Court’s records, however, reveals that Plaintiff has filed 49 new actions, of the

total 83 actions Plaintiff has filed, after the Court’s January 10, 2020 order.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         Plaintiff remains warned that further vexatious or frivolous litigation in this Court will

result in an order under 28 U.S.C. § 1651 barring him from filing new actions IFP unless he

receives prior permission.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




                                                   4
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   January 31, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               5
